Citation Nr: 1752855	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability (temporary blindness).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a skin disability, to include as due to herbicide exposure or Agent Orange exposure.

4. Entitlement to service connection for asthma, to include as due to herbicide or Agent Orange exposure.

5. Entitlement to service connection for blood clot(s) of the lungs, to include as due  to herbicide or Agent Orange exposure.

6. Entitlement to service connection for sleep apnea, to include as due to herbicide  or Agent Orange exposure.

7. Entitlement to service connection for a heart disability (atrial fibrillation), to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide or Agent Orange exposure.

8. Entitlement to service connection for blood clot(s) of the legs, claimed as secondary to service-connected diabetes mellitus type II.

9. Entitlement to service connection for hyperthyroidism, claimed as secondary to service-connected diabetes mellitus type II.

10. Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus type II.

11. Entitlement to service connection for left upper extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus type II.

12. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The appeal is now before the Board for consideration. 
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The preponderance of the evidence of record does not show that the Veteran's bilateral eye disability (temporary blindness) is related to service.

2. The Veteran does not have a bilateral hearing loss disability for VA purposes. 

3. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

4. The preponderance of the evidence of record does not show that the Veteran's skin disability is related to service, to include herbicide or Agent Orange exposure.

5. The preponderance of the evidence of record does not show that the Veteran's asthma is related to service, to include herbicide or Agent Orange exposure.

6. The preponderance of the evidence of record does not show that the Veteran's blood clot(s) of the lungs are related to service, to include herbicide or Agent Orange exposure. 

7. The preponderance of the evidence of record does not show that the Veteran's sleep apnea is related to service, to include herbicide or Agent Orange exposure.

8. The preponderance of the evidence of record does not show that a heart disability (atrial fibrillation) is related to service, to include as a result of herbicide exposure or Agent Orange exposure; manifested to a compensable degree within one year following service; or is due to or aggravated by diabetes mellitus type II.

9. The preponderance of the evidence of record does not show that the Veteran's blood clot(s) of the legs are due to or aggravated by diabetes mellitus type II. 

10. The preponderance of the evidence of record does not show that the Veteran's hyperthyroidism is due to or aggravated by diabetes mellitus type II. 

11. The preponderance of the evidence of record does not show that the Veteran has a right upper extremity peripheral neuropathy disability.

12. The preponderance of the evidence of record does not show that the Veteran has a left upper extremity peripheral neuropathy disability.

13. The preponderance of the evidence of record does not show that the Veteran's hypertension manifested to a compensable degree within one year following service or is due to or aggravated by diabetes mellitus type II. 



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a bilateral eye disability (temporary blindness) have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The criteria for establishing service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for entitlement to service connection for a skin disability, to include as due to herbicide or Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. The criteria for entitlement to service connection for asthma, to include as due to herbicide or Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5. The criteria for entitlement to service connection for blood clot(s) of the lungs, to include as due to herbicide or Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

6. The criteria for entitlement to service connection sleep apnea, to include as due to herbicide or Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

7. The criteria for entitlement to service connection for a heart disability (atrial fibrillation), to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide or Agent Orange exposure have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 

8. The criteria for entitlement to service connection for blood clot(s) of the legs, claimed as secondary to service-connected diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310. 

9. The criteria for entitlement to service connection for hyperthyroidism, claimed as secondary to service-connected diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

10. The criteria for entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

11. The criteria for entitlement to service connection for left upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

12. The criteria for entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II have not been met. 38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2017). Certain diseases are deemed associated with herbicide exposure under current VA law. 38 C.F.R. § 3.309(e). 

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  These include hypertension, sensorineural hearing loss, and coronary artery disease. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown in service, subsequent manifestations of the same chronic disease are generally service-connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Bilateral Eye Disability 

The Veteran seeks entitlement to service connection for a bilateral eye disability. Essentially, he contends that he experienced a period of temporary blindness while in service that required several days of bed rest.

The Board notes that the Veteran's service treatment records are silent as to any eye problems or treatment. 

The Board further notes that the Veteran has received some post-service VA and private treatment for his eye disability.

The Veteran was afforded a VA eye examination in May 2015. The Veteran reported no history of surgery or injury to his eyes. He described his in service period of temporary blindness as a period where his vision gradually went dark and blurry for a week, then totally dark for approximately 5-6 days. He stated that his vision suddenly came back "like a light being turned on" and has not experienced any further episodes since service. Upon examination, the examiner diagnosed the Veteran with bilateral conjunctival melanosis (dated 2015), bilateral arcus senilis (dated 2015), bilateral mild cataracts (dated 2014), and bilateral dry eye syndrome (dated "a few years ago"). After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's claimed bilateral eye disability (temporary blindness) is less likely than not (less than 50 percent probability) incurred in or caused by service. The examiner provided the following remarks: 

[The electronic claims file] contains a number of medical records from the time much after [the Veteran] was released from active duty. Medical examinations as well as eye examinations include mention of a number of conditions, but no mention is made of the episode of temporary loss of vision, much less an anatomical loss of one eye. For example, eye exam dated 2/10/14 contains no mention of this in his history, though his mild cataracts and dry eye syndrome are addressed. No medical records from his time on active duty were available for review. There are no lasting effects or indications, other than the [Veteran's] report, of the episode. In the absence of any supporting documentation, the in service event cannot be confirmed. 

The Board places substantial probative value on the VA examination and opinion of record. To summarize, the examiner determined that the Veteran does not have any residuals of his reported temporary blindness during military service, and the Veteran did not seek any treatment for his assorted eye problems until many years after service. While the Veteran has sought treatment for his claimed eye problems, these records do not contain a nexus opinion and only describe his treatment. 

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of any current eye disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his current eye problems occurred as a result of an in service episode of temporary blindness is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of a trained medical professional warrants greater probative weight than the Veteran's lay contentions. The Board reiterates that no medical professional, VA or otherwise, has rendered an opinion linking his bilateral eye disability (temporary blindness) to active service.  Service entrance and separation examinations reveal essentially the same visual acuity findings, without an pertinent history or findings.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral eye disability (temporary blindness) and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. Essentially, he contends that he was exposed to hazardous combat noise, including mortar attacks, which in turn caused his claimed bilateral hearing loss. 

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records list his military occupation specialty as wireman, although there is no direct evidence to show that he was engaged in active combat. The Veteran's audiological records reveal either normal results or no significant threshold shifts during service. Nevertheless, in service noise exposure has been conceded, and he is currently service-connected for tinnitus (rated 10 percent disabling).


The Veteran was afforded a VA audiological examination in May 2015. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
0
5
10
15
20
Right
5
5
15
10
35

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 100 percent, bilaterally.

The above audiometric testing fails to reveal a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. The Veteran does not have 3 readings over 26 decibels in the ranges of 500-4000 Hertz.  Moreover, he does not have any reading of 40 or more and his speech discrimination scores are 100 percent. Additionally, at the Veteran's August 2017 hearing, he indicated that he understands that he currently does not have a bilateral hearing loss disability for VA purposes, and did not suggest that his hearing has worsened at all. Thus, there is no bilateral hearing loss disability that can be service-connected.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Skin Disability

The Veteran seeks entitlement to service connection for a skin disability, to include as due to herbicide or Agent Orange exposure. Essentially, he contends that he experienced several rashes in service, and has since been prescribed a salve or lotion to further treat his skin. 

The Veteran's service treatment records are negative for any complaints of a skin disability. 

The Board notes that Veteran sought post-service treatment for dermatitis during a period from October 2006 to March 2007, and additional VA treatment  records from November 2008 show no rashes on his skin. 

The Veteran's most recent and pertinent VA skin examination took place in June 2015. The Veteran reported onset of a rash around 2006, where he was later diagnosed with stasis dermatitis. He stated that he has since treated his condition with topical medication, including cream or lotion. Upon examination, the examiner diagnosed the Veteran with stasis dermatitis (dated 2006). After a thorough review of the Veteran's electronic claims file, the examiner determined that that the Veteran's skin disability is not caused by military service or conceded exposure to herbicides such as Agent Orange because he was not diagnosed with the disability until 2006 and the Veteran's service treatment records do not show any reports, symptoms, findings, or diagnosis of skin problems. 

The Board first points out that stasis dermatitis is not a presumptive disability listed under 38 C.F.R. § 3.309(e) as to be caused by exposure to herbicides. There is no indication that the Veteran has been diagnosed with another skin condition, such as chloracne and/or porphyria cutanea tarda, which are listed as presumptive disabilities pertaining to the skin.

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's skin disability did not manifest within service or for many years thereafter and that it is otherwise not related to service, to include as due to herbicide or Agent Orange exposure. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his skin disability. Importantly, the June 2015 examiner clarified that the skin disability, diagnosed as stasis dermatitis, was not present in service and did not manifest until 2006, over 30 years after service. 

In sum, the most probative evidence of record is against showing that the Veteran's skin disability is related to service, to include as due to herbicide or Agent Orange exposure. In making this decision the Board notes that the Veteran is competent to report his skin problems, including itchiness and irritability, and the circumstances surrounding such. The Board also acknowledges his lay statements asserting that his claimed rash may be attributable to herbicide exposure. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's skin disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Asthma

The Veteran seeks entitlement to service connection for asthma. Essentially, the Veteran contends that he suffers from breathing problems and later sought VA treatment.

The Veteran's service treatment records are silent as to any respiratory problems. 

The Veteran's post-service treatment records reveal a diagnosis of asthma in approximately March 1999. He also receives some prescription medication.

The Veteran was afforded a VA respiratory examination in June 2015. The Veteran stated that his respiratory problems began in 1999, and that he currently uses inhalers and prescription medication. Upon examination, the examiner diagnosed the Veteran with asthma (dated 1999). After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's asthma is less likely than not (less than 50 percent probability) caused by service, and is less likely than not caused by his verified exposure to herbicides and/or burning diesel fuel. The examiner explained that the Veteran's respiratory symptoms did not manifest until many years after service, and there is no association between any presumed exposure to herbicides or burning diesel fuel and asthma. 
 
Initially, the Board observes that asthma is not a presumptive disability listed under 38 C.F.R. § 3.309(e) as to be caused by exposure to herbicides. 

As noted above, the Board must nevertheless consider all of the Veteran's contentions. 

However, the Board determines that the preponderance of the evidence shows that the Veteran's asthma did not manifest within service or for many years thereafter and that it is otherwise not related to service, to include as due to herbicide or Agent Orange exposure. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his asthma. Importantly, the June 2015 examiner clarified that the respiratory disability, diagnosed as asthma, was not present in service and did not manifest until 1999, almost 30 years after service. 

The Board has considered the Veteran's lay statements and he is competent to describe his breathing problems, but he is not competent to provide an etiological opinion as to a respiratory disability such as asthma. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Blood Clot(s) of the Lungs

The Veteran seeks entitlement to service connection for blood clot(s) of the lungs, to include as due to herbicide or Agent Orange exposure.

The Board notes that the Veteran's service treatment records are silent as to any blood clot(s) of the lungs, nor do they indicate any treatment for another respiratory disorder. 

The Veteran's post-service treatment records show a 2001 treatment record suggestive of pulmonary emboli and he later was diagnosed with a pulmonary embolism in 2010.

The Veteran was afforded a VA examination in June 2015. The examiner observed that the Veteran suffered a pulmonary embolism in 2010 and had a special filter placed. The examiner also noted that the Veteran is prescribed medication. After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's blood clot(s) of the lungs are less likely than not (less than 50 percent probability) caused by service, and are less likely than not caused by his verified exposure to herbicides and/or burning diesel fuel. The examiner explained that the Veteran's blood clot(s) of the lungs did not manifest until many years after service, and there is no association between any presumed exposure to herbicides or burning diesel fuel and a pulmonary embolism. 

The Board again observes that blood clot(s) of the lungs are not a presumptive disability listed under 38 C.F.R. § 3.309(e) as to be caused by exposure to herbicides. 

As noted above, the Board must nevertheless consider all of the Veteran's contentions. 

However, the Board determines that the preponderance of the evidence shows that the Veteran's blood clot(s) of the lungs did not manifest within service or for many years thereafter and that his pulmonary embolism is otherwise not related to service, to include as due to herbicide or Agent Orange exposure. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his blood clot(s) of the lungs. Importantly, the June 2015 examiner clarified that lung condition was not present in service and did not manifest until he suffered a pulmonary embolism in 2010, which is almost 40 years after service. 

The Board has considered the Veteran's lay statements and he is competent to describe his lung condition, but he is not competent to provide an etiological opinion as to a complex disability such as a pulmonary embolism. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea, to include as due to herbicide or Agent Orange exposure.

The Veteran's service treatment records are silent as to any breathing or sleeping difficulty. 

The Veteran's post-service treatment records reveal a diagnosis of sleep apnea in approximately December 1999. 

The Veteran was afforded a VA sleep apnea examination in June 2015. The Veteran reported that his symptoms onset around 2010, and that he currently uses a CPAP machine with good results. Upon examination, the examiner diagnosed the Veteran with obstructive sleep apnea (dated 2012). After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's asthma is less likely than not (less than 50 percent probability) caused by service, and is less likely than not caused by his verified exposure to herbicides and/or burning diesel fuel. The examiner explained that the Veteran's sleep apnea did not manifest until many years after service and that there is no known, evidence-based causal relationship between the development of sleep apnea and exposure to herbicides and/or diesel fuel during military service. 

Initially, the Board observes that sleep apnea is not a presumptive disability listed under 38 C.F.R. § 3.309(e) as to be caused by exposure to herbicides. 

Again, the Board must nevertheless consider all of the Veteran's contentions.

However, the Board determines that the preponderance of the evidence shows that the Veteran's sleep apnea did not manifest within service or for many years thereafter and that it is otherwise not related to service, to include as due to herbicide or Agent Orange exposure. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his sleep apnea. Importantly, the June 2015 examiner noted that there is no known, evidence-based causal relationship between the development of sleep apnea and exposure to herbicides. 

The Board has considered the Veteran's lay statements and he is competent to describe his breathing and/or sleeping problems, but he is not competent to provide an etiological opinion as to a complex respiratory disability such as sleep apnea. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Heart Disability (Atrial Fibrillation)

The Veteran seeks entitlement to service connection for a heart disability (atrial fibrillation), to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide exposure.

The Veteran's service treatment records are negative for any chest complaints or heart problems. 

The Veteran's post-service treatment records show that he was treated for atrial fibrillation in December 1999. 

The Board acknowledges that ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010. The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e).

The Veteran was afforded a VA examination in April 2011 to determine if his heart disability was in fact classified as ischemic heart disease, and therefore entitled to presumptive service connection. Upon examination, the examiner clarified that the Veteran does not have ischemic heart disease, and that the Veteran's heart disability was instead diagnosed as atrial fibrillation.  

The Veteran was provided another VA heart examination in June 2015. Upon examination, the examiner diagnosed the Veteran with supraventricular arrhythmia (dated 1999). The examiner noted that the Veteran was initially diagnosed with atrial fibrillation in 1999 when he developed symptoms of dizziness and lightheadedness. Diagnostic testing was normal. After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's heart disability (atrial fibrillation) is less likely than not (less than 50 percent probability) caused by service, to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide exposure. The examiner noted that there is no medically known causal relationship between diabetes mellitus type II and atrial fibrillation.

The Board observes that atrial fibrillation is not considered to be ischemic heart disease or a disability listed under 38 C.F.R. § 3.309(e). The Veteran's heart disability has been consistently diagnosed as atrial fibrillation (dated 1999), and there is no evidence to suggest that his symptoms onset within one year of discharge or are covered by certain presumptive heart disabilities listed under 38 C.F.R. § 3.303(a).

Here, the Board determines that the preponderance of the evidence shows that the Veteran's heart disability, diagnosed as atrial fibrillation, did not manifest within service or for many years thereafter and that it is otherwise not related to service, to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide or Agent Orange exposure. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Importantly, the June 2015 examiner noted that there is no established causal relationship between diabetes mellitus type II and atrial fibrillation. 

The Board has considered the Veteran's lay statements and he is competent to describe his chest pains and heart problems, but he is not competent to provide an etiological opinion as to a complex heart disability such as atrial fibrillation. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


Blood Clot(s) of the Legs

The Veteran seeks entitlement to service connection for blood clot(s) of the legs, claimed as secondary to service-connected diabetes mellitus type II.

The Veteran's service treatment records are silent as to any complaints or findings pertaining to blood clots of his legs.

The Veteran's post-service treatment records document some circulatory problems in his legs around February 2001.  

The Veteran underwent a VA examination in June 2015. Upon examination, the examiner diagnosed the Veteran with left leg deep vein thrombosis (dated 2005). After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's blood clot(s) in the legs are less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus type II. The examiner noted that there is no established causal relationship between diabetes mellitus type II and deep vein thrombosis.

The Board determines that the preponderance of the evidence shows that the Veteran's blood clot(s) of the legs, diagnosed as deep vein thrombosis was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected diabetes mellitus type II. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Importantly, the June 2015 examiner noted that there is no established causal relationship between diabetes mellitus type II and deep vein thrombosis. 

The Board has considered the Veteran's lay statements and he is competent to report any pain in his legs. However, the specific issue in this case, the nature and etiology of the Veteran's blood clot(s) of the lungs, falls outside the realm of common knowledge of a lay person. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Hyperthyroidism

The Veteran seeks entitlement to service connection for hyperthyroidism, claimed as secondary to service-connected diabetes mellitus type II.

The Veteran's service treatment records are negative for any complaints or instances of hyperthyroidism. 

The Veteran's post-service treatment records suggest a diagnosis of hyperthyroidism in approximately January 2000. 

The Veteran was provided a VA examination in June 2015.The examiner observed that the Veteran was diagnosed with hyperthyroidism in 2000 and underwent treatment with radioactive iodine. The examiner noted that the Veteran is currently prescribed medication. After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's hyperthyroidism is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus type II. The examiner noted that there is no established causal relationship between diabetes mellitus type II and hyperthyroidism.

The Board determines that the preponderance of the evidence shows that the Veteran's hyperthyroidism was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected diabetes mellitus type II. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Importantly, the June 2015 examiner noted that there is no established causal relationship between diabetes mellitus type II and hyperthyroidism. 

The Board has considered the Veteran's lay statements and he is competent to his symptoms. Still, the specific issue in this case, the nature and etiology of the Veteran's hyperthyroidism, falls outside the realm of common knowledge of a lay person. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Bilateral Upper Extremity Peripheral Neuropathy

The Veteran seeks entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus type II. The Board notes that while the issues listed on the title page refer to the left and right upper extremities individually, the analysis below will address the matter  bilaterally. The Board further notes that the Veteran is service-connected for bilateral lower extremity peripheral neuropathy.

The Veteran's service treatment records are silent as to any symptoms of upper extremity peripheral neuropathy.

The Veteran was afforded a VA examination in June 2015. Upon examination, the examiner provided a diagnosis of peripheral neuropathy of the bilateral lower extremities. The examiner also clarified that there is no bilateral upper extremity peripheral neuropathy present. 

As noted above, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms. However, an underlying disability related to his claimed bilateral upper extremity peripheral neuropathy has never been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of bilateral upper extremity peripheral neuropathy during the applicable appeal period.

In essence, the evidence of a current diagnosis bilateral upper extremity peripheral neuropathy is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability such as peripheral neuropathy requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of bilateral upper extremity peripheral neuropathy. 38 C.F.R. § 3.159(a)(1), (2).

In light of the absence of any competent evidence of bilateral upper extremity peripheral neuropathy, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Hypertension

The Veteran seeks entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.

The Veteran's service treatment records are silent as to any complaints or findings of hypertension.

The Veteran's post-service treatment records show an assessment of hypertension beginning around March 1999.

The Veteran was provided a VA hypertension examination in June 2015. The examiner stated that the Veteran was diagnosed with hypertension around 1995 after finding consistently high blood pressure readings on an examination. The examiner noted that the Veteran has no complications of hypertension, but he does use prescription medication. After a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus type II. The examiner noted that the Veteran's hypertension predates his diabetes mellitus type II, which onset in 1999. 

The Board finds no basis to establish presumptive service connection for the Veteran's hypertension because it did not manifest to a compensable degree within one year of discharge from service. 38 C.F.R. § 3.309. Instead, the Veteran's hypertension was not diagnosed until at least 1995.  

The Board determines that the preponderance of the evidence shows that the Veteran's hypertension was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected diabetes mellitus type II. The Board finds the reasoning of the June 2015 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Importantly, the June 2015 examiner noted that the Veteran's hypertension onset in 1995, nearly 4 years prior to his diagnosis of diabetes mellitus type II. 

The Board has considered the Veteran's lay statements and he is competent to his symptoms. Still, the specific issue in this case, the nature and etiology of the Veteran's hypertension, falls outside the realm of common knowledge of a lay person. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.



ORDER

Entitlement to service connection for a bilateral eye disability (temporary blindness) is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a skin disability, to include as due to herbicide exposure is denied.

Entitlement to service connection for asthma, to include as due to herbicide exposure is denied.

Entitlement to service connection for blood clot(s) of the lungs, to include as due to herbicide exposure is denied.

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure is denied.

Entitlement to service connection for a heart disability (atrial fibrillation), to include as secondary to service-connected diabetes mellitus type II and/or due to herbicide exposure is denied.

Entitlement to service connection for blood clot(s) of the legs, claimed as secondary to service-connected diabetes mellitus type II is denied.

Entitlement to service connection for hyperthyroidism, claimed as secondary to service-connected diabetes mellitus type II is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus type II is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus type II is denied.

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


